DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
Figures 9-11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2009/0205565 to Nakabayashi, et al. (hereinafter “Nakabayashi”) in view of U.S. Patent Appl. Publ. No. 2012/0294790 to Sasaki, et al. (“Sasaki”) or, alternatively, in view of U.S. Patent Appl. Publ. No. 2013/0095294 to Sasaki, et al. (“Sasaki II”). 
Regarding claim 1
sublimating a silicon carbide raw material in a growth container to grow a silicon carbide single crystal on a seed crystal substrate (see, e.g., Figs. 1-2 and Example 1 in ¶¶[0038]-[0047] which teach sublimating a SiC powder (3) in a crucible (4) to grow a SiC single crystal (22) onto a seed substrate (1)), 
wherein a substrate used as the seed crystal substrate comprises:
a {0001} plane with an off angle as a surface to be placed on the growth container (see, e.g., Figs. 1-2 and Example 1 in ¶¶[0038]-[0047] which teach that a 51.1 mm diameter SiC single crystal seed (21) having a [0001] plane is placed in the growth crucible (23); furthermore, the seed crystal (21) possesses an off-angle as the entire surface necessarily is not a single atomic plane) ; and
a convex-shaped end face of a grown ingot as a crystal growth surface (see, e.g., Figs. 1-2 and Example 1 in ¶¶[0038]-[0047] which, including specifically Fig. 2 which shows that an end face of the grown SiC ingot (22) is convex-shaped) , and
a diameter of the seed crystal substrate is 80% or more of an inner diameter of the growth container (see, e.g., Figs. 1-2 and Example 1 in ¶¶[0038]-[0047] which teach that an inner diameter of the crucible (23) is 52 mm which necessarily means that the 51.1 mm diameter of the SiC seed crystal (21) is 98.3% of an inner diameter of the crucible (23)).  
Nakabayashi does not explicitly teach that the {0001} plane has an off angle of 1° or less.  However, in Figs. 1-8, ¶¶[0008]-[0011], and ¶¶[0042]-[0072] as well as elsewhere throughout the entire reference Sasaki teaches an analogous method of growing a SiC 
Alternatively, in Figs. 1-8, ¶¶[0008]-[0012], and ¶¶[0047]-[0073] as well as elsewhere throughout the entire reference Sasaki II teaches another analogous method of growing a SiC single crystal ingot by the sublimation method.  In ¶[0008] and ¶[0048] Sasaki II teaches that the SiC seed crystal is preferably comprised of the (0001) plane which has an off angle of not greater than 1° and is preferably as close to zero as possible.  In this manner growth preferably proceeds such that substantially the entire upper surface of the growing ingot (10) is comprised of a (0001) facet plane (5) and the region under facet plane (5) is a high nitrogen concentration region (6) which is higher in nitrogen concentration than an outer peripheral region (7) of the ingot (5).  In this manner uniform substrates or wafers can be produced by grinding or cutting away the outer low nitrogen concentration region (7) such that a more uniform substrate formed only from a high nitrogen concentration region (6) is formed.  Thus, a person of ordinary skill in the art would look to the teachings of Sasaki II and would be motivated to utilize a SiC seed crystal whose surface is comprised of an {0001} plane having an off angle of 1° or less in order to grow a SiC ingot in which the bulk of the ingot is comprised of a high concentration nitrogen region while the low concentration nitrogen region is confined to an outer peripheral portion of the ingot such that SiC wafers having a larger and more uniform high concentration nitrogen region may be formed.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714